PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/263,991
Filing Date: 31 January 2019
Appellant(s): Adam VanAntwerp et al.



__________________
Gregory T. Wuennenberg (Registration No. 77,123)
For Appellant
















EXAMINER’S ANSWER

This is in response to the appeal brief filed 10/27/2021.
Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 05/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 5-9, 12-16 and 18-20
Claims 3-4, 10-11 and 17 are rejected under 35 U.S.C. 103 being unpatentable over in view of Grandstaff et al. (US 2017/0137003 A1) in view of Gunne et al. (US 2016/0125313 A1) in view of Perlick et al. (US 2013/0124058 A1).







Response to Argument

Arguments with respect to Claims 1-2, 5-9, 12-16 and 18-20 are rejected under U.S.C. 103 as being unpatentable in view of Grandstaff et al. (US 2017/0137003 A1) in view of Gunne et al. (US 2016/0125313 A1).
With respect to the U.S.C. 103 rejection of claim 1, First Appellant argues a person of ordinary skill in the art would not have modified the system of Grandstaff with the system of Gunne as the proposed combination fails to teach on pages 15-18 section A “receive a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set; generate the trailer brake output signal in response to the vehicle stability control flag being set such that the trailer brake output signal ramps up to a target value over a predefined period of time; maintain the trailer brake output signal at the target value while the vehicle stability control flag is set; and output the trailer brake output signal such that the trailer brake output signal ramps down from the target value when the vehicle stability control flag changes from set to not set,” (Emphasis added).”
The first argument is essentially on page 17, where Appellant states that Gunne “appears to disclose a method and apparatus for stabilizing a vehicle combination composed of a towing vehicle with front and rear wheels and a trailer or semi-trailer through the brakes of the towing vehicle. (Emphasis added).”  Therefore, Appellant 
Examiner respectfully disagrees. As mentioned in the previous office action, as for the claim is silent about specifying or distinguishing the towing vehicle/car from the trailer and that the trailer brakes in the claim also, do not limit to only brakes on trailer   and how the brakes is performed, it merely requires a vehicle attached to a trailer to brake when rolling/slipping occurs to the vehicle, as it could be a trailer brake on the trailer itself or a vehicle being attached to a trailer whenever the vehicle brake the trailer will brake as on Gunne reference which is what happening in figure 1 of Guune which shows the braking intervention as result of sensed yaw acceleration in such a way that they counteract the yaw moment originating from the rolling movement so as to reduce the rolling movement and stabilize the vehicle traveling movement.
Gunne teaches “receive a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set” (see at least ¶ “0086” and “0120”) regarding detecting that a rolling movement is occurring then stabilizing interventions is required to stabilize the vehicle which is connected to the trailer, so that the flag is assigned to value of 1, and the stabilizing interventions is understood as Electronic stability program (ESP) that supports the driver in nearly all critical driving situation as the rolling movement of the vehicle, in which FIG. 4 shows in component 301 that  detects whether a rolling movement of the vehicle combination 104 (i.e., a rolling movement of the trailer 102) is occurring.
As another argument, Appellant Further respectfully submits “that vehicle brakes and trailer brakes are distinctly different elements, one being elements of a 
However Examiner respectfully disagree as there is no such language in the claims. There is a difference between interpretation in light of specification and reading the specification into the claims. As the vehicle brake is a trailer brake because it is part of the trailer combination of vehicle and trailer. The claims do not limit the interpretation of the trailer brake to only be on the trailer part of the combination.
Gunne teaches “generate the trailer brake output signal in response to the vehicle stability control flag being set such that the trailer brake output signal ramps up to a target value over a predefined period of time” (see at least ¶ “0076”) regarding If a rolling movement of the vehicle combination occurs during a braking process which is initiated by the driver the vehicle combination is stabilized by means of braking interventions as follows as If this vehicle deceleration is below a predefined threshold value (which means that a braking process with a low deceleration has been initiated by the driver), the brake pressure set at the rear wheels as a result of the braking process which is occurring is at least partially reduced and at the same time, brake pressure is built up at the front wheels in such a way that, on the one hand the basic pressure is fed into both front wheels and a pressure peak is specifically fed into the respective front wheel, and is understood as when the flag is set up to a value of 1 
Gunne also teaches “maintain the trailer brake output signal at the target value while the vehicle stability control flag is set” (see at least ¶ “0122”) regarding holding the brakes intervention as long as the flag value is 1, and is understood as soon as the flag has the value 1 (a rolling movement is occurring for the vehicle combination) the signals which are produced for the front wheels and the actuation signals for the rear wheels are output as signals maintain the braking interventions at the rear wheels which correspond to the respective operating state in which braking interventions are implemented.
To further clarify the office action’s position, (¶ 71 of Gunne) elaborates more.  Gunne teaches “output the trailer brake output signal such that the trailer brake output signal ramps down from the target value when the vehicle stability control flag changes from set to not set” (see at least ¶ “0043” and “0071”) regarding as shown in Fig. 2, when the signal profile of the yaw angle rate has only a very small amplitude, so that no further braking interventions are performed at this time is sends a signal to both the basic brake pressure and the pressure to decrease generally as the rolling movement decreases [i.e. ramps down] and understood as checked whether the instability of the vehicle combination decreases and If it is detected in the process that 

Examiner notes with respect to the U.S.C. 103 rejection of claims 8 and 15 , as indicated by Appellant, same arguments and responses apply.

Arguments with respect to Claims 2, 5-7, 9, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 being unpatentable in view of Grandstaff et al. (US 2017/0137003 A1) in view of Gunne et al. (US 2016/0125313 A1)
With respect to the U.S.C. 103 rejection of claim 2, 5-7, 9, 12-14, 16 and 18-20,
For Arguments on section B, Arguments with respect to claims 2, 5-7, 9, 12-14, 16 and 18-20 “Appellant did not provide additional arguments separately and argued that the dependent claims are patentable for the reasons provided in the independent claim arguments. Since Claims 1, 8 and 15 rejections are proper, these dependent claims are also properly rejected. 

Arguments with respect to Claims 3-4, 10-11 and 17 are rejected under 35 U.S.C. 103 being unpatentable in view of Grandstaff et al. (US 2017/0137003 A1) in view of Gunne et al. (US 2016/0125313 A1) in view of Perlick et al. (US 2013/0124058 A1).
With respect to the U.S.C. 103 rejection of claim 3-4, 10-11 and 17,
For Arguments on section B, Arguments with respect to claims 3-4, 10-11 and 17 “Appellant did not provide additional arguments separately and argued that the 
Therefore, affirmance of the 35 U.S.C. 103 rejection of claims 1-20 are respectfully requested.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOSSAM M ABD EL LATIF/Examiner, Art Unit 3664                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                     



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.